Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of Applicant’s Preliminary Amendment dated November 24, 2021 is acknowledged.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 4, line 23, “redhibitory” appears to be the wrong word, as redhibition relates to the nullification of a sale because of a defect in the article sold of such nature as to make it totally or virtually unusable or as to have prevented the purchase if known to the buyer. See www.dictionary.com.
On page 7, the brief descriptions of figures 2 and 5 are missing. Further, the descriptions of figures 3 and 6 each describe two views for a single figure.

Claim Objections
Claims 1-15 are objected to because they are replete with references to the oblong recess, which should be referred to as the at least one oblong recess, too numerous to mention in each and every instance. The following are several examples. The claims should be carefully reviewed for additional instances. Appropriate correction is required.
In claim 1, line 7, “said oblong recess” should be changed to -- said at least one oblong recess --.
In claim 1, the second to last line, “the oblong” should be changed to -- said at least one oblong --.
In claim 3, line 2, “the oblong recess” should be changed to -- said at least one oblong recess --.
In claim 3, line 4, “the recess” should be changed to -- said at least one oblong recess --.
In claim 4, line 2, “the oblong recess” should be changed to -- said at least one oblong recess --.
In claims 6 and 7, line 2, “the oblong recess” should be changed to -- said at least one oblong recess --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 2-3, “the turbine” lacks antecedent basis, and it is also unclear if this is intended to refer to the turbine engine in claim 1, or not.
In claim 11, line 2, “a frangibility plane” and “a distance” are double recitations of these limitations occurring in claim 2, causing ambiguity.
In claim 11, lines 2-3, “an axis of rotation” is a double recitation of this limitation occurring in claim 2, causing ambiguity.
In claim 15, line 2, “a frangibility plane” is a double recitation of this limitation occurring in claim 9, causing ambiguity.
In claim 15, lines 2-3, “a distance” is a double recitation of this limitation occurring in claim 9, causing ambiguity.
In claim 15, line 3, “an axis of rotation” are double recitations of these limitations occurring in claim 9, causing ambiguity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, and 10 (as far as claim 10 is definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3067625A1 (figures 3-5).
Disclosed is a turbine vane of a turbine engine, including a blade 16 and a root 18, said root comprising a stilt 22 having lateral flanks 26, 28 with a curvilinear profile, said stilt comprising a frangible zone adapted to undergo a breakage of the stilt if radial forces greater than a threshold are exerted on the vane, wherein the frangible zone comprises at least one oblong frangibility recess 30 formed on at least one of the lateral flanks of the stilt, said oblong recess extending in an axial direction of the stilt along a longitudinal axis P parallel to or comprised in a minimum cross-sectional plane in which a minimum cross-section of the stilt is located, the frangible zone of the stilt being formed by a concave zone of the stilt formed on a front face and on at least one of the lateral flanks of the stilt, the deepest zone of the oblong recess being intersected by the minimum cross-sectional plane of the stilt. Note that the vane has all of the claimed structure of the at least one oblong frangibility recess, and the concave zone formed on the front face and on the at least one of the lateral flanks of the stilt, and will inherently break if radial forces greater than a threshold are exerted on the vane (claim 1).
The oblong recess has a curvilinear cross-section (claim 6).
The oblong recess has a cross-section in the arc of a circle (claim 7).
Said radial forces greater than a threshold are centrifugal forces exerted on the vane during an overspeed state of the turbine (claim 10).
Note the provided English machine translation, and the annotated figure below.



    PNG
    media_image1.png
    547
    924
    media_image1.png
    Greyscale


Claims 1, 3, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nucci et al. 2015/0176415.
Disclosed is a turbine vane of a turbine engine, including a blade 1 and a root 2, said root comprising a stilt 6 having lateral flanks 7, 8 with a curvilinear profile, said stilt comprising a frangible zone adapted to undergo a breakage of the stilt if radial forces greater than a threshold are exerted on the vane, wherein the frangible zone comprises at least one oblong frangibility recess 10 formed on at least one of the lateral flanks of the stilt, said oblong recess extending in an axial direction of the stilt along a longitudinal axis parallel to or comprised in a minimum cross-sectional plane in which a minimum cross-section of the stilt is located, the frangible zone of the stilt being formed by a concave zone of the stilt formed on a front face and on at least one of the lateral flanks of the stilt, the deepest zone of the oblong recess being intersected by the minimum cross-sectional plane of the stilt. Note that the vane has all of the claimed structure of the at least one oblong frangibility recess, and the concave zone formed on the front face and on the at least one of the lateral flanks of the stilt, and will inherently break if radial forces greater than a threshold are exerted on the vane. Further note that although Nucci et al. discloses a compressor vane, the claims contain no features which distinguish a turbine vane from a compressor vane. Therefore, Nucci et al. discloses a turbine vane, absent such distinguishing features (claim 1).
The maximum depth of the oblong recess is between 9% and 35% of the width of the stilt, considered at the deepest point of the recess (paragraphs [0008] and [0019], for example) (claim 3).
The oblong recess has a curvilinear cross-section (claim 6).
The oblong recess has a cross-section in the arc of a circle (claim 7).
The maximum depth of the oblong recess is between 10% and 25% of the width of the stilt (paragraphs [0008] and [0019], for example) (claim 12).
Note the annotated figure below.






    PNG
    media_image2.png
    777
    922
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FR 3067625A1.
FR 3067625A1 (figures 3-5) discloses a turbine engine turbine substantially as claimed, (note paragraphs [0001], [0010], and [0017], for example, referring to the solution applied to the prior art) comprising a rotor including at least one disk and a set of turbine vanes mounted on the disk.

However, FR 3067625A1 does not explicitly disclose that each vane of the set of turbine vanes is a turbine vane with the features recited in claim 1. Rather, only a single turbine vane has  the features recited in claim 1.

The recitation of each vane of the set of turbine vanes is a turbine vane with the features recited in claim 1, is a duplication of known part for a known function. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teachings of the oblong recess to all of the turbine vanes, thus forming each vane of the set of turbine vanes is a turbine vane with the features recited in claim 1, for the purpose of reducing manufacturing cost while retain mass of the vanes, and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al. 2015/0176415 in view of FR 3067625A1.
Nucci et al. discloses a compressor substantially as claimed, comprising a rotor including at least one disk 3 and a vane 1 mounted on the disk.
However, Nucci et al. does not disclose a turbine engine turbine comprising the rotor including at the least one disk and a set of turbine vanes mounted on the disk, wherein each vane of the set of turbine vanes is a turbine vane according to any one of claim 1.

FR 3067625A1 (figures 3-5) teaches a turbine engine turbine (note paragraphs [0001], [0010], and [0017], for example, referring to the solution applied to the prior art) comprising a rotor including at least one disk and a set of turbine vanes mounted on the disk. The turbine vane includes a blade 16 and a root 18, said root comprising a stilt 22 having lateral flanks 26, 28 with a curvilinear profile, said stilt comprising a frangible zone adapted to undergo a breakage of the stilt if radial forces greater than a threshold are exerted on the vane, wherein the frangible zone comprises at least one oblong frangibility recess 30 formed on at least one of the lateral flanks of the stilt, said oblong recess extending in an axial direction of the stilt along a longitudinal axis P parallel to or comprised in a minimum cross-sectional plane in which a minimum cross-section of the stilt is located, the frangible zone of the stilt being formed by a concave zone of the stilt formed on a front face and on at least one of the lateral flanks of the stilt, the deepest zone of the oblong recess being intersected by the minimum cross-sectional plane of the stilt.

Nucci et al. (note the abstract) states that the disclosure has application to blades of a turbomachine. FR 3067625A1 is directed to a turbomachine. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the arrangement of Nucci et al. to a turbine engine turbine comprising the rotor including at the least one disk and a set of turbine vanes mounted on the disk, as taught by FR 3067625A1, as FR 3067625A1 is directed to a turbomachine and it has been held that the use of a known technique to improve similar devices in the same way was held to be an obvious extension of the prior art teachings, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

The recitation of each vane of the set of turbine vanes is a turbine vane with the features recited in claim 1, is a duplication of known part for a known function. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teachings of the oblong recess to all of the turbine vanes, thus forming each vane of the set of turbine vanes is a turbine vane with the features recited in claim 1, for the purpose of lightening the vanes, and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nucci et al. 2018/0156047 is cited to show a turbine vane with at least one oblong frangibility recess 30. Nucci et al. 2018/0156047 could also have been applied as it anticipates at least claim 1 under 35 U.S.C. 102, but is not applied at this time in order to avoid multiple rejections.

Jablonski et al. is cited to show a turbine vane with a concave zone 49’, 49” formed on a front face of a stilt.

Allowable Subject Matter
Claims 2, 4, 5, 9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 2, none of the prior art of record discloses or suggests that the longitudinal axis of the or each oblong recess is comprised in a frangibility plane located at a distance from an axis of rotation of the disk comprised between h+0.06h and h-0.06h, h being the distance between the axis of rotation and the minimum cross-sectional plane, the frangibility plane and the minimum cross-sectional plane being parallel to one another and to the axis of rotation. Such a feature makes it possible to set the breakage speed of the vane by increasing the mean stress exerted in the neck of the stilt, without significantly increasing the maximum stress induced under the action of thermomechanical forces harmful for the lifetime of the vane.

With regard to claim 4, none of the prior art of record discloses or suggests that the maximum depth of the oblong recess is between 10% and 25% of the length thereof. Such a feature makes it possible to set the breakage speed of the vane by increasing the mean stress exerted in the neck of the stilt, without significantly increasing the maximum stress induced under the action of thermomechanical forces harmful for the lifetime of the vane.

With regard to claim 5, none of the prior art of record discloses or suggests that each lateral flank of the stilt comprises an oblong frangibility recess and wherein the distance between the barycentre of the recesses and the projection of the centre of gravity of the vane on the minimum cross-sectional plane is between 0 and 20% of the axial length of the stilt. Such a feature makes it possible to set the breakage speed of the vane by increasing the mean stress exerted in the neck of the stilt, without significantly increasing the maximum stress induced under the action of thermomechanical forces harmful for the lifetime of the vane.

With regard to claim 9, none of the prior art of record discloses or suggests that the longitudinal axis of the or each oblong recess of each vane is comprised in a frangibility plane located at a distance from an axis of rotation of the disk between h+0.06h and h-0.06h, h being the distance between the axis of rotation of the disk and the minimum cross-sectional plane, the frangibility plane and the minimum cross-sectional plane being parallel to one another and to the axis of rotation. Such a feature makes it possible to set the breakage speed of the vane by increasing the mean stress exerted in the neck of the stilt, without significantly increasing the maximum stress induced under the action of thermomechanical forces harmful for the lifetime of the vane.
With regard to claim 11, none of the prior art of record discloses or suggests that the longitudinal axis of the or each oblong recess is comprised in a frangibility plane located at a distance from an axis of rotation of the disk comprised between h+0.04h and h-0.04h. Such a feature makes it possible to set the breakage speed of the vane by increasing the mean stress exerted in the neck of the stilt, without significantly increasing the maximum stress induced under the action of thermomechanical forces harmful for the lifetime of the vane.

With regard to claim 13, none of the prior art of record discloses or suggests that the maximum depth of the oblong recess is between 14% and 20% of the length thereof. Such a feature makes it possible to set the breakage speed of the vane by increasing the mean stress exerted in the neck of the stilt, without significantly increasing the maximum stress induced under the action of thermomechanical forces harmful for the lifetime of the vane. Such a feature makes it possible to set the breakage speed of the vane by increasing the mean stress exerted in the neck of the stilt, without significantly increasing the maximum stress induced under the action of thermomechanical forces harmful for the lifetime of the vane.

With regard to claim 14, none of the prior art of record discloses or suggests that the distance between the barycentre of the recesses and the projection of the centre of gravity of the vane on the minimum cross-sectional plane is between 0 and 15% of the axial length of the stilt.  Such a feature makes it possible to set the breakage speed of the vane by increasing the mean stress exerted in the neck of the stilt, without significantly increasing the maximum stress induced under the action of thermomechanical forces harmful for the lifetime of the vane.

With regard to claim 15, none of the prior art of record discloses or suggests that the longitudinal axis of the or each oblong recess of each vane is comprised in a frangibility plane located at a distance from an axis of rotation of the disk between h+0.04h and h-0.04h (claim 15). Such a feature makes it possible to set the breakage speed of the vane by increasing the mean stress exerted in the neck of the stilt, without significantly increasing the maximum stress induced under the action of thermomechanical forces harmful for the lifetime of the vane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745